IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL,         :   No. 2756 Disciplinary Docket No. 3
                Petitioner              :
                                        :   No. 65 DB 2019
            v.                          :
                                        :   Attorney Registration No. 61914
JOHN A. GALLAGHER,                      :
               Respondent               :   (Chester County)



                                    ORDER


PER CURIAM


      AND NOW, this 22nd day of January, 2021, upon consideration of the Report and

Recommendations of the Disciplinary Board and Respondent’s Petition for Review, the

Petition for Review is denied. John A. Gallagher is suspended from the Bar of this

Commonwealth for a period of one year and one day, and he shall comply with all the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board.

See Pa.R.D.E. 208(g).